department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc psi br9 tl-n-6567-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from paul f kugler associate chief_counsel passthroughs special industries cc psi subject depreciation method change this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer a b c d e date date year dollar_figurea dollar_figureb dollar_figurec dollar_figured a b issue whether the reallocation of basis from a depreciable asset to a nondepreciable asset constitutes a change in method_of_accounting conclusion a reallocation of basis from a depreciable asset to a nondepreciable asset results in a change in the timing of basis recovery and constitutes a change in method_of_accounting facts c is a bank_holding_company and parent_corporation of a and b both wholly owned subsidiaries together these entities make up the consolidated_group which is known as taxpayer in year the tax_year at issue taxpayer filed a consolidated corporate_income_tax return form_1120 on date a purchased certain assets and assumed certain liabilities of d a savings and loan institution at the time d was in receivership and was being liquidated by the resolution trust corporation on date b purchased certain assets and assumed certain liabilities of certain branches of e a savings and loan institution both a and b paid a premium for the assets acquired a paid a premium of dollar_figurea for the assets of d and b paid a premium of dollar_figureb for the assets of e in connection with the acquisitions of d and e taxpayer engaged an accounting firm to determine the value of the core deposit intangible asset acquired the firm valued d and e’s core_deposits to be dollar_figurec and dollar_figured respectively the firm also estimated the useful_life of the core_deposits to be a years and b years respectively in accordance with sec_1060 as in effect at the time of the acquisitions and utilizing the values assigned by the firm taxpayer allocated a portion of the premiums_paid by a and b to the core deposit intangible a depreciable class iii asset the balance of the premiums_paid was allocated to goodwill and going_concern_value a nondepreciable class iv asset commencing with the year each institution was acquired and for each year thereafter including the year at issue taxpayer claimed core deposit depreciation_deductions under sec_167 based upon the economic life established for the core_deposits taxpayer did not depreciate the premium allocable to goodwill the agent examining the acquisitions determined that taxpayer overstated the fair_market_value of the core_deposits acquired accordingly the agent disallowed the excess_amount of the core deposit allocation and reallocated this amount to goodwill and going concern a nondepreciable class iv asset in connection with the reallocation the agent also proposed a sec_481 adjustment to disallow the net excess_depreciation claimed by taxpayer for the property in the taxable years before year which are closed under the period of limitation for assessment law and analysis a change in method_of_accounting is a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan sec_1_446-1 a material_item is any item involving the proper time for the inclusion of the item in income or the taking of a deduction id in determining whether timing is involved the pertinent inquiry is whether the accounting practice permanently affects the taxpayer’s lifetime income or merely changes the taxable_year in which taxable_income is reported see 78_tc_705 revproc_97_27 1997_1_cb_680 revproc_91_31 1991_1_cb_566 if the practice merely changes the taxable_year in which the income is reported and does not permanently affect lifetime income the practice is a change in method_of_accounting conversely sec_1_446-1 sets forth several adjustments that will not be considered a change in method_of_accounting including a correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit an adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction ie corrections of items that are deducted as interest or salary but which are in fact payments of dividends and of items that are deducted as business_expenses but which are in fact personal expenses an adjustment with respect to the addition to a reserve for bad_debts or an adjustment in the useful_life of a depreciable asset and a change in treatment resulting from a change in underlying facts sec_1_446-1 further provides that a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets which had been consistently treated as an expense in the year of purchase involves the question of the proper timing of an item and is to be treated as a change in method_of_accounting if a taxpayer’s practice involves timing a change from that practice is a change in method_of_accounting only if the taxpayer has adopted that practice although a method_of_accounting may exist without the necessity of a pattern of consistent treatment of an item sec_1_446-1 provides that in most instances a method_of_accounting is not established for an item without such consistent treatment for purposes of this regulation the erroneous treatment of a material_item in the same way in two or more consecutively filed tax returns represents consistent treatment of that item see revproc_97_27 1997_1_cb_680 sec_2 revrul_90_38 1990_1_cb_57 in the present case the agent proposes to adjust taxpayer’s return by adjusting a portion of the allocated cost of the asset from a depreciable class iii intangible asset core_deposits to a nondepreciable class iv asset goodwill and going_concern_value according to the agent taxpayer erroneously treated this portion of the allocated cost of the asset as a depreciable class iii asset on its original federal tax returns for two or more consecutive years thus taxpayer has erroneously adopted depreciable_property treatment as the method_of_accounting for the property at issue taxpayer’s erroneous treatment of the allocated cost of this asset as a depreciable class iii asset on its original federal tax_return affects when not whether taxpayer’s cost of that asset will be deducted by treating the asset as a depreciable class iii asset taxpayer was deducting the cost of the asset through depreciation_deductions over the useful_life of the asset if taxpayer had treated the asset as a nondepreciable class iv asset taxpayer would deduct its cost at the time of disposition under either treatment taxpayer is entitled to the same basis recovery for the cost of the asset but in different taxable years consequently taxpayer’s erroneous treatment of the cost of the asset as a depreciable class iii asset on its original returns involves the timing of deductions thus a change from treating the asset as a depreciable class iii asset where the basis of the property is recovered through depreciation_deductions over its useful_life to treating such property as a nondepreciable class iv asset where the basis of the asset is recovered at the time of its disposition is a change in method_of_accounting under sec_446 and the regulations thereunder the court’s holding in 891_f2d_1579 fed cir aff’g cl_ct cert_denied 498_us_823 supports the conclusion that the proposed change is a change in method_of_accounting in diebold the taxpayer had treated replacement modules for automated bank teller machines as inventory on its original returns for the years in issue the taxpayer subsequently filed amended returns treating the modules as capital assets and claiming depreciation_deductions the federal_circuit held that the reclassification from inventory_property to depreciable_property is a change in method_of_accounting the court explained t here is no question that a change from treating the replacement modules as nondepreciable inventory where there is no deduction until the modules are removed from service to treating them as capital assets where there is a depreciation deduction in each year of useful_life raises the question of the taxable_year in which income is reduced by the cost or a portion of the cost of manufacturing the replacement modules that is a question of timing f 2d pincite if a change from nondepreciable_property to depreciable_property is a change in method_of_accounting it follows that a change in the other direction is also a change in method_of_accounting arguably a change from treating the asset as a depreciable class iii asset to treating such property as a nondepreciable class iv asset may involve a change in the characterization of the property and as a result may not be a change in method_of_accounting see saline sewer co v commissioner tcmemo_1992_236 whether fees from customers were nontaxable contributions to capital under sec_118 or taxable customer connection fees coulter elecs inc v commissioner tcmemo_1990_186 aff’d without published opinion 943_f2d_1318 11th cir whether transfers of leases to a bank constituted sales or pledges for loans the service however has rejected the argument that the accounting_method provisions including sec_446 are not operative whenever an issue involves characterization sec_2 of revproc_97_27 states that a change in the characterization of an item may constitute a change in method_of_accounting if the change has the effect of shifting income from one period to another thus a change in characterization that does not permanently affect taxable_income but only its timing is a change in method_of_accounting the service’s position in sec_2 of revproc_97_27 is supported by the regulations and case law under sec_446 sec_1_446-1 excludes from the accounting_method rules only those characterization issues that permanently affect net_income as examples of these issues the regulations mention whether payments are deductible_interest or salary rather than nondeductible dividends and whether payments are deductible business rather than nondeductible personal expenses the case law confirms that a change in characterization that does not permanently affect a taxpayer’s lifetime taxable_income but only its timing is a change in accounting_method see 891_f2d_1579 fed cir a change from nondepreciable inventory to depreciable_property is a change in method_of_accounting 101_tc_1 a change from working gas inventory to cushion gas capital_asset is a change in method_of_accounting 77_tc_349 a change in depreciation method resulting from a change from sec_1250 property to sec_1245 property is a change in method_of_accounting and h e butt grocery co v united_states no sa-98-ca-336-ep u s dist lexis w d tex date a change in the method of computing depreciation resulting from a change in classification under sec_168 is a change in method_of_accounting furthermore the court in 91_fsupp2d_1293 d minn expressly rejected the argument that a characterization exception to the accounting_method rules exists the facts of cargill involved a sale versus lease issue where the taxpayer attempted to change its treatment of the costs associated with the lease or sale from a current deduction for rental payments on a lease to capitalization of the payments and accelerated_depreciation deductions for the purchase of an asset to avoid the consent requirement of sec_446 the taxpayer argued that the change it proposed was not a change in its method_of_accounting because it was only a change in the characterization of its interest the court criticized and distinguished the holding in coulter elecs inc v commissioner tcmemo_1990_186 aff’d without published opinion 943_f2d_1318 11th cir as well as the relevant holdings in 45_tc_489 and 77_tc_349 on which the taxpayer relied and stated that sec_446 requires consent whenever the treatment of an item has timing consequences unless there is an express provision to the contrary cargill f_supp 2d pincite the court found no provision of the code containing a characterization exception to the consent requirement and held that the taxpayer’s proposed change was a change in method_of_accounting that required the consent of the commissioner under sec_446 id pincite in the present case the change from treating the asset as a depreciable class iii asset to treating such property as a nondepreciable class iv asset involves the timing of deductions thus even if this change is a change in characterization a change in method_of_accounting occurs in accordance with sec_446 and the regulations thereunder and sec_2 of revproc_97_27 moreover in the present case none of the exceptions under sec_1 e ii b apply the change in treatment from depreciable_property to nondepreciable_property is not due to a change in underlying facts or to a correction of mathematical or posting errors even though taxpayer erroneously valued the core deposit intangible the proposal to change the valuation constitutes a change in method_of_accounting and not a correction_of_an_error because such adjustment involves timing see 88_tc_1069 revrul_77_134 1977_1_cb_132 but see 532_f2d_1352 and diebold inc v united_states cl_ct since the agent proposes to adjust the treatment of a portion of the basis of the core deposit asset from a depreciable class iii asset to a nondepreciable class iv asset resulting in a change from recovering such basis through depreciation_deductions over the property’s useful_life to recovering the basis at the time of the property’s disposition a change in method_of_accounting results and a sec_481 adjustment is appropriate case development hazards and other considerations this field_service_advice responds only to the question in the incoming request of whether a reallocation of basis from a depreciable asset to a nondepreciable asset constitutes a change in method_of_accounting however after reviewing the facts included in the request we are concerned that the agent may be taking an incorrect position as to the reallocation in the incoming request we are told that the agent determined that the value of the core_deposits should not have included the money market accounts and certificates of deposit and accordingly the value of the money market accounts and certificates of deposit were reallocated for basis purposes to nondepreciable goodwill and going concern in light of 507_us_546 we do not recommend taking the position that the money market accounts and certificates of deposit at issue in the core deposit valuation are nondepreciable assets simply because they do not constitute part of the core deposit intangible the court in newark morning ledger held that as long as a taxpayer can establish that a particular asset can be valued and that it has a limited useful_life a taxpayer may depreciate the value of the asset over its useful_life id pincite while the money market accounts and the certificates of deposit at issue do not meet the definition of a core deposit they are a deposit_base intangible and if valued and lifed are depreciable assets please call if you have any further questions by patrick putzi special counsel natural_resources branch associate chief_counsel passthroughs special industries
